internal_revenue_service department of the treasury number release date index number washington dc person to contact gerard traficanti i d telephone number refer reply to cc intl plr-110767-00 date date legend taxpayer entity outside counsel tax years ended x and y dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the election and agreement required under sec_1_1503-2 with respect to losses_incurred by entity for the tax years ended x and y and to file the annual certification required under sec_1_1503-2 with respect to the losses_incurred in tax_year ended x additional information was received by this office on date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer indirectly owned entity for tax years ended x and y entity incurred losses in both tax years ended x and y and these losses were taken into account in computing taxpayer’s consolidated_taxable_income it is stated that these losses were dual consolidated losses for u s tax purposes in early taxpayer was acquired by one of its competitors as a result of the due diligence performed by the acquiring_corporation it was discovered that the requirements of sec_1_1503-2 and vi were not satisfied for tax years ended x and y taxpayer relied on outside counsel to make the proper tax filings with respect to sec_1_1503-2 and vi but outside counsel failed to make these tax filings due to an inadvertent oversight taxpayer is applying for relief before the failure_to_file the elections and annual certification is discovered by the irs in re plr-110767-00 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the election agreement and annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the election and agreement required under sec_1_1503-2 with respect to losses_incurred by entity for the tax years ended x and y and to file the annual certification required under sec_1_1503-2 with respect to the losses_incurred in tax_year ended x the granting of an extension of time to file the elections agreements and annual certification is not a determination that taxpayer is otherwise eligible to file the elections and annual certification sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling is expressed regarding the application of any section of the code or regulations other than the above rulings which you have specifically requested a copy of this ruling letter should be attached to the elections and annual certification pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
